            Case 1:20-cv-09050-JSR Document 28 Filed 02/03/21 Page 1 of 2




.‘TE STATES DISTRICT COURT
SOt  RN DISTRICT OF NEW YOl~K


MPB.Et~FORD PROPERTY LLC,                                       •c.ase:No,.20-cy-9050-JSR.

                            Petitioner,
                                                                $TIVUIJAT1ON OF VOLUNTARY
                 v.                                             DISISSAL WITH PREJUDICE
                                                                PtJRSLJA.T TOF.R.C.P. 41(a)(1)(A)
NEW YORK..HOTEL &MOTEL.TRAE ES                              :   (ii)
COTJNOL, AFL-CIO;

                            Respondent.
                                    ..   —




                IS HEREBY STEPIJLATEE             ANt’ A~EBD by        and between; the ~ and their

repr.eseiitativo      unselihat ~ .ab             oned action is voluntaxily disrnissed~ ‘with prejudice, ‘It

 is’fürthet stipulated and agreed that.’eaóh partyshail:bear;itsown cost ~             .




 (4             ~                                           _______


PAULROSENBERG                                .‘             -


BAKER. HOSTETLER LLP                                        PITTA LLP
45 RO~kefe11er Plaza                                        ~ S~ilt~rnan
New YorlçNY 10111                                              altZfl@pittáia.W,CQrn)
(212) 5S9-429~) (Phone)                                     Andrew I) Midgen
(2.12) 589~-4201 (fax)                                      (a~nidgetz~piua.aw,com).
prosenberg~bakerlaw corn                                    120 Broadway, 280 Floor
                                                            New Yorl<, NY 10271
ANDREW M GROSSMAN                                           (212) 652-3890 (phone)
(adrnittedprQ hac vIce)                                     (212) 652-3891 ~fàx)
BAKER &..HOSTETLER LLP
1.050 connecticut Ave.,, N.W.       .                       Attorneysfor Respondent Union
washi’ngton~ DC 20036
(202) 861-1697 (Phone)
 (202) 861-1783 (fax’)
 agrossman~bakedaw.cbm

 Attorneysfor Petitioner

 Dated: Fobruaiy3, 2021




   06W1687-1}
               Case 1:20-cv-09050-JSR Document 28 Filed 02/03/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I hereby certify that on February 3   , 2021, I caused a
foregoing to be filed by the Court’s ECF system
of record in this case.


                                                  Barry N. Saltzman




{006X1687-i}
